                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                   CRIMINAL ACTION NO. 3:98-CR-00299-GCM
 UNITED STATES,

               Plaintiff,

    v.                                                          ORDER

 THEODORE HOWZE JR.,

               Defendant.


         THIS MATTER IS BEFORE THE COURT upon Defendant’s Motion for Early

Termination from Supervised Release (ECF Doc. 93), which was filed on January 25, 2021. For

cause shown, the motion is GRANTED effective the date of the signing of this Order.

         SO ORDERED.



                                         Signed: May 18, 2021
